DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains embedded hyperlink(s) and/or other form of browser-executable code(s); see, for example, page 14, paragraph 0057. Applicant is required to delete the embedded hyperlink(s) and/or other form of browser-executable code. See MPEP § 608.01.
	Appropriate correction is required. 
	
Claims
Claims 1-24 are pending and are examined in this Office action.

Claim Objections
Claims 8, 9, and 17 are objected to for reciting in line(s) 2 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 2 of each of claims 8, 9, and 17. 
Claim 22 is objected to for reciting in line 3 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 3 of claim 22.
Claim 3 is objected to under 37 CFR § 1.75 as being a substantial duplicate of claim 2. Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
A plant grown from a seed deposited under NCIMB Accession No. 43076 should be identical to a plant grown from a seed of pepper variety 35-1144 RZ, where a sample of said seed has been deposited under NCIMB Accession No. 43076. If it is not, the deposited seed is not representative of the variety.  

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 U.S.C. § 112 would have been made but for (1) evidence that the material is both known and readily available; (2) Applicants’ statement (Applicants’ declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 C.F.R. §§ 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 C.F.R. §§ 1.801-1.809 has already been made. See paragraph 0036 at page 9 of the Specification.
Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 C.F.R. §§ 1.801-1.809, Applicants are advised to perfect the deposit as 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 22 is determined to be directed to subject matter that is naturally occurring, and/or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below.
Claim 22 is directed to a method comprising obtaining a sample of nucleic acids from two plants, comparing the nucleic acids from the plants and detecting polymorphisms between the samples. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are drawn to laws of nature, natural phenomena and abstract ideas. The correlation of a polymorphism pattern with a particular plant is a natural phenomenon and a law of nature.  
The “comparing” step in line 4 reads on thought processes and abstract ideas. Obtaining a sample of nucleic acids reads on routine methods of isolating nucleic acids, and thus does not 
	The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, polypeptides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	The claimed products are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 

Claim Rejections - 35 USC § 112
Indefiniteness
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
	The claims are grown to seed ad plants of hybrid pepper variety 35-1144 RZ, a sample of which seed has been deposited under NCIMB Accession No. 43076.
	Table 1 on pages 15-16 describes the physiological and morphological characteristics of hybrid pepper (Capsicum annuum) variety 35-1144; see paragraph 0062. As a variety description, under the “General” section, the “type” is listed as ”Blocky (Sweet blocky bell pepper)”; see page 15. However, the word/term “sweet” is present in the specification only three times: twice in the background section, and once in Table 1. No other mention of “sweet” (such as “sweet blocky bell pepper”). Similarly, the word/term “bell” is present in the specification only three times: once in the background section, once referencing the variety Lady Bell, and once in Table 1. In contrast, the disclosure mentions multiple times that the fruits of the new 
	In the interest of compact prosecution, the claims are nonetheless examined. 

Improper Claim Dependency
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which it depends. 
Parent claim 10 is drawn to a progeny plant produced by a recited method (of claim 9), wherein said progeny exhibits all the morphological and physiological characteristics of the pepper variety designated 35-1144 RZ, a sample of seed of said variety having been deposited under NCIMB Accession No. 43076. Dependent claim 11 is drawn to the progeny plant as claimed in claim 10, wherein said progeny plant is modified in one or more other characteristics.  
Thus, claim 11 is broader than the claim upon which it depends. Claim 11 fails the infringement test because claim 11 would conceivably be infringed by plants having characteristics other than those of pepper variety designated 35-1144 RZ; which would not infringe claim 10. See MPEP § 608.01(n).  


Enablement
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-13 and 23-24 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim. Dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.  

Claims 10-13 are drawn to progeny plants of pepper hybrid variety 35-1144 RZ, which exhibit all the morphological and physiological characteristics of the pepper variety designated 35-1144 RZ, and are produced by crossing the plant with itself or with a different pepper plant. Claims 23-24 are drawn to a seed and a plant of pepper hybrid variety 35-1144 RZ further comprising a transgene conferring a desired trait. However, these claimed seeds and plants encompass first generation progeny of the hybrid 35-1144 RZ. Each such first generation progeny has only a portion of the genome of 35-1144 RZ, and each has a different and unspecified portion. 
The disclosure provides very limited information regarding the parents of the hybrid variety 35-1144 RZ; these are described as pepper line 800928PA8466 and pepper line 821430PAN137; see page 13, paragraph 0055; and see also the attached Request for Information under 37 CFR § 1.105. Based on the disclosure and the state of the art, a person of ordinary skill in the art would not be able to practice the claimed invention (by introducing a desired transgene into one of the parental lines, for example), in absence of access to the parental plant lines.  
	Given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.

Summary
Pending receipt of Applicant’s response to the Request for Information under 37 C.F.R. § 1.105 appended hereto, claims 1-24 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the breeding of parent pepper line 800928PA8466 and parent pepper line 821430PAN137, and their crossing to produce 35-1144 RZ, or the unique genetic and morphological complements thereof. The closest prior art to 35-1144 RZ is MCCARTHY (McCarthy, United States Patent Application Publication No. 2012/0159663 A1). MCCARTHY teaches a hybrid pepper plant PS09967922 which shares some characteristics with 35-1144 RZ, including TMV resistance, green fruit color before maturity, broad fruit diameter, and absence of capsacain in the placenta, but which differs from 35-1144 RZ in at least parentage (see, e.g., Table 1 in MCCARTHY, bridging pages 4-7).  
No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRATISLAV STANKOVIC
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

Applicants and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
	Applicants are claiming a pepper plant, which they have named hybrid 35-1144 RZ, but the instant specification inadequately describes what starting materials and methods were used to produce the claimed (pepper) plant. The requested information is required to make a meaningful and complete search of the prior art. 
	For the sake of completeness, it is noted that the disclosure indicates that the parents of pepper hybrid 35-1144 RZ are pepper line 800928PA8466 and pepper line 821430PAN137; see page 13, paragraph 0055. However, their breeding history is not known.  
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
	Please supply the breeding methodology and history regarding the development of the instant plant.
	a) Such information should include all of the public or commercial designations/ denominations used for the original parental lines.  
	b) Information pertaining to the public availability of the original parental lines should be set forth.

d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.

If Applicants view any or all of the above requested information as a Trade Secret, then Applicants should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and 
The Applicants are reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the Applicants do not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached on Monday - Friday, 08:00 - 17:00 h EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMJAD ABRAHAM, can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663